Name: Commission Regulation (EC) No 1932/2002 of 29 October 2002 amending Regulation (EC) No 2799/1999 laying down detailed rules for applying Regulation (EC) No 1255/1999 as regards the grant of aid for skimmed milk and skimmed-milk powder intended for animal feed and the sale of such skimmed-milk powder
 Type: Regulation
 Subject Matter: agricultural activity;  trade policy;  cooperation policy;  health;  processed agricultural produce
 Date Published: nan

 Avis juridique important|32002R1932Commission Regulation (EC) No 1932/2002 of 29 October 2002 amending Regulation (EC) No 2799/1999 laying down detailed rules for applying Regulation (EC) No 1255/1999 as regards the grant of aid for skimmed milk and skimmed-milk powder intended for animal feed and the sale of such skimmed-milk powder Official Journal L 295 , 30/10/2002 P. 0008 - 0008Commission Regulation (EC) No 1932/2002of 29 October 2002amending Regulation (EC) No 2799/1999 laying down detailed rules for applying Regulation (EC) No 1255/1999 as regards the grant of aid for skimmed milk and skimmed-milk powder intended for animal feed and the sale of such skimmed-milk powderTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Regulation (EC) No 509/2002(2), and in particular Article 10 thereof,Whereas:(1) In accordance with Article 26 of Commission Regulation (EC) No 2799/1999(3), as last amended by Regulation (EC) No 778/2002(4), intervention agencies have organised a standing invitation to tender for skimmed milk powder taken into storage before 1 October 1999.(2) In view of the quantity still available and the market situation, that date should be amended to 1 April 2002.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1In Article 26(2) of Regulation (EC) No 2799/1999, "1 October 1999" is hereby replaced by "1 April 2002".Article 2This Regulation shall enter into force on 30 October 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 October 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 79, 22.3.2002, p. 15.(3) OJ L 340, 31.12.1999, p. 3.(4) OJ L 123, 9.5.2002, p. 30.